IN THE SUPREME COURT OF THE STATE OF NEVADA


                  VALLEY HEALTH SYSTEM, LLC,                          No. 84402
                  D/B/A CENTENNIAL HILLS HOSPITAL
                  MEDICAL CENTER, A FOREIGN
                  LIMITED LIABILITY COMPANY,
                                     Appellant,
                                vs.
                  ESTATE OF REBECCA POWELL,                                FILED
                  THROUGH BRIAN POWELL, AS
                                                                           MAY 1 6 2022
                  SPECIAL ADMINISTRATOR; DARCI
                                                                                        RON
                  CREECY, INDIVIDUALLY AND AS AN                      cLEEFIk   gf AIPREI
                                                                                      A E COURT
                  HEIR; TARYN CREECY,                                       5.y
                                                                      8y    DEPUTY CLERK
                  INDIVIDUALLY AND AS AN HEIR;
                  ISAIAH KHOSROF, INDIVIDUALLY
                  AND AS AN HEIR; AND LLOYD
                  CREECY, INDIVIDUALLY,
                                     Respondents.

                                      ORDER DISMISSING APPEAL

                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROLZ

                                                          BY:


                 cc:   Hon. Jerry A. Wiese, District Judge
                       Stephen E. Haberfeld, Settlement Judge
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Paul Padda Law, PLLC
                       Eighth District Court Clerk
 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER


 (0) 1947
                                                                                     A.2 - /5 332-